 
Exhibit 10.53
 
RESTRICTIVE COVENANT AND CONFIDENTIALITY AGREEMENT
 
In exchange for the mutual promises and consideration set forth below, this
Restrictive Covenant and Confidentiality Agreement (“Agreement”) is entered into
by and between the Federal Home Loan Mortgage Corporation (“Freddie Mac” or
“Company”) and Donald J. Bisenius (“Executive”), effective as of this 11th day
of March, 2001.
 
I.  Definitions
 
The following terms shall have the meanings indicated when used in this
Agreement.
 
A.  Competitor: The following entities, and their respective parents,
successors, subsidiaries, and affiliates are competitors: (i) Fannie Mae
(ii) all Federal Home Loan Banks (including the Office of Finance); and
(iii) such other entities to which Executive and the Company may agree in
writing from time-to-time.
 
B.  Confidential Information: Information or materials in written, oral,
magnetic, digital, computer, photographic, optical, electronic, or other form,
whether now existing or developed or created during the period of Executive’s
employment with Freddie Mac, that constitutes trade secrets and/or proprietary
or confidential information. This information includes, but is not limited to:
(i) all information marked Proprietary or Confidential; (ii) information
concerning the components, capabilities, and attributes of Freddie Mac’s
business plans, methods, and strategies; (iii) information relating to tactics,
plans, or strategies concerning shareholders, investors, pricing, investment,
marketing, sales, trading, funding, hedging, modeling, sales and risk
management; (iv) financial or tax information and analyses, including but not
limited to, information concerning Freddie Mac’s capital structure and tax or
financial planning; (v) confidential information about Freddie Mac’s customers,
borrowers, employees, or others; (vi) pricing and quoting information, policies,
procedures, and practices; (vii) confidential customer lists; (viii) proprietary
algorithms; (ix) confidential contract terms; (x) confidential information
concerning Freddie Mac’s policies, procedures, and practices or the way in which
Freddie Mac does business; (xi) proprietary or confidential data bases,
including their structure and content; (xii) proprietary Freddie Mac business
software, including its design, specifications and documentation;
(xiii) information about Freddie Mac products, programs, and services which has
not yet been made public; (xiv) confidential information about Freddie Mac’s
dealings with third parties, including dealers, customers, vendors, and
regulators; and/or (xv) confidential information belonging to third parties to
which Executive received access in connection with Executive’s employment with
Freddie Mac. Confidential Information does not include general skills,
experience, or knowledge acquired in connection with Executive’s employment with
Freddie Mac that otherwise are generally known to the public or within the
industry or trade in which Freddie Mac operates.
 
C.  Severance: Cash compensation paid pursuant to Freddie Mac’s Severance
Policy.





--------------------------------------------------------------------------------



 



2
 
 
 
 
D.  Severance Policy: Freddie Mac Policy 3-254.1 (Severance — Officers), or any
subsequent and superceding severance policy.
 
II.  Non-Competition
 
Executive recognizes that as a result of Executive’s employment with Freddie
Mac, Executive has access to and knowledge of critically sensitive Confidential
Information, the improper disclosure or use of which would result in grave
competitive harm to Freddie Mac. Therefore, Executive agrees that neither during
Executive’s employment with Freddie Mac, nor for the twelve (12) months
immediately following termination of Executive’s employment for any reason, will
Executive consider offers of employment from, seek or accept employment with, or
otherwise directly or indirectly provide professional services to any
Competitor. Executive acknowledges and agrees that this covenant has unique,
substantial and immeasurable value to Freddie Mac, that Executive has sufficient
assets and skills to provide a livelihood for Executive while this covenant
remains in force, and that this covenant will not interfere with Executive’s
ability to work consistent with Executive’s experience, training and education.
This non-competition covenant applies regardless of whether Executive’s
employment is terminated by Executive, by Freddie Mac, or by a joint decision.
 
III.  Non-Solicitation
 
During Executive’s employment with Freddie Mac and for a period of twelve
(12) months after Executive’s termination date, Executive will not solicit,
attempt to solicit or assist another in soliciting any Freddie Mac managerial
employee (including manager-level, Executive-level, or officer-level employee)
with whom Executive worked, or any employee whom Executive directly or
indirectly supervised at Freddie Mac, to leave the employee’s employment with
Freddie Mac for purposes of employment or for the rendering of professional
services. This prohibition against solicitation does not apply if Freddie Mac
has notified the employee being solicited that his/her employment with the
Company will be terminated pursuant to a corporate reorganization or
reduction-in-force.



--------------------------------------------------------------------------------



 



3
 
 
 
 
IV.  Treatment of Confidential Information
 
A.  Non-Disclosure. Executive recognizes that Freddie Mac is engaged in an
extremely competitive business and that, in the course of performing Executive’s
job duties, Executive will have access to and gain knowledge about Confidential
Information. Executive further recognizes the importance of carefully protecting
this Confidential Information in order for Freddie Mac to compete successfully.
Therefore, Executive agrees that Executive will neither divulge Confidential
Information to any persons, including to other Freddie Mac employees who do not
have a Freddie Mac business-related need to know, nor make use of the
Confidential Information for the Executive’s own benefit or for the benefit of
anyone else other than Freddie Mac. Executive further agrees to take all
reasonable precautions to prevent the disclosure of Confidential Information to
unauthorized persons or entities, and to comply with all Company policies,
procedures, and instructions regarding the treatment of such information.
 
B.  Return of Materials. Executive agrees that upon termination of Executive’s
employment with Freddie Mac for any reason whatsoever, Executive will deliver to
Executive’s immediate supervisor all tangible materials embodying Confidential
Information, including, but not limited to, any documentation, records,
listings, notes, files, data, sketches, memoranda, models, accounts, reference
materials, samples, machine-readable media, computer disks, tapes, and equipment
which in any way relate to Confidential Information, whether developed by
Executive or not. Executive further agrees not to retain any copies of any
materials embodying Confidential Information.
 
C.  Post-Termination Obligations. Executive agrees that after the termination of
Executive’s employment for any reason, Executive will not use in any way
whatsoever, nor disclose any Confidential Information learned or obtained in
connection with Executive’s employment with Freddie Mac without first obtaining
the written permission of the Senior Vice President of Human Resources of
Freddie Mac. Executive further agrees that, in order to assure the continued
confidentiality of the Confidential Information, Freddie Mac may correspond with
Executive’s future employers to advise them generally of Executive’s exposure to
and knowledge of Confidential Information, and Executive’s obligations and
responsibilities regarding the Confidential Information. Executive understands
and agrees that any such contact may include a request for assurance and
confirmation from such employer(s) that Executive will not disclose Confidential
Information to such employer(s), nor will such employer(s) permit any use
whatsoever of the Confidential Information. To enable Freddie Mac to monitor
compliance with the obligations imposed by this Agreement, Executive further
agrees to inform in writing Freddie Mac’s Senior Vice President of Human
Resources of the identity of Executive’s subsequent employer(s) and Executive’s
prospective job title and responsibilities prior to beginning employment.
Executive agrees that this notice requirement shall remain in effect for twelve
(12) months following the termination of Executive’s Freddie Mac employment.





--------------------------------------------------------------------------------



 



4
 
 
 
 
V.  Consideration Given to Executive
 
In exchange for agreeing to be employed by Freddie Mac on the terms, conditions,
and restrictions stated in this Agreement, Freddie Mac will provide the
Executive with the following consideration, each of which itself is adequate
consideration for Executive’s agreement to be bound by the provisions of this
Agreement:
 
A.  Twelve-Month’s Severance. Executive acknowledges that under Freddie Mac’s
Severance Policy, Executive may be eligible to receive Severance upon
termination of employment, the duration of which is within the discretion of
Freddie Mac. In exchange for Executive agreeing to be bound by this Agreement,
Freddie Mac agrees to provide Executive with Severance pursuant to the Severance
Policy for a period of twelve (12) months following termination, provided the
circumstances of the Executive’s termination qualify for Severance under the
Severance Policy. In the event that at the time of termination, Executive
occupies a position that is an “Executive Officer” of Freddie Mac as Freddie Mac
interprets that term to be defined in Section 1303(7) of the Federal Housing
Enterprise Financial Safety and Soundness Act of 1992 and related administrative
guidance, then Executive acknowledges that receipt of the twelve (12) months
severance under this paragraph is contingent upon any legally required approval
from the Office of Federal Housing Enterprise Oversight (“OFHEO”). If such
approval is not received, then Executive will not be eligible for Severance. The
twelve (12)-month Severance guarantee provided by this Paragraph V(A) is in
place of, and not in addition to, Severance to which Executive would otherwise
be entitled under any other agreement between Executive and Freddie Mac.
 
B.  Long-Term Incentive Grant. In exchange for Executive agreeing to be bound by
this Agreement, Freddie Mac further agrees to provide Executive with a long-term
incentive grant as approved by the Human Resources Committee of the Freddie Mac
Board of Directors on March 2, 2001. Executive’s failure to execute and return
this Agreement to Freddie Mac on or before March 30, 2001, will result in
Executive’s ineligibility for such long-term incentive grant otherwise provided
pursuant to this Paragraph V(B).
 
VI.  Reservation of Rights
 
Executive agrees that nothing in this Agreement constitutes a contract or
commitment by Freddie Mac to continue Executive’s employment in any job position
for any period of time, nor does anything in this Agreement limit in any way
Freddie Mac’s right to terminate Executive’s employment at any time for any
reason.
 
VII.  Enforcement
 
A.  Executive acknowledges that Executive may be subject to discipline, up to
and including termination of employment, for Executive’s breach or threat of
breach of any provision of this Agreement.





--------------------------------------------------------------------------------



 



5
 
 
 
 
B.  Executive agrees that irreparable injury will result to Freddie Mac’s
business interests in the event of breach or threatened breach of this
Agreement, the full extent of Freddie Mac’s damages will be impossible to
ascertain, and monetary damages will not be an adequate remedy for Freddie Mac.
Therefore, Executive agrees that in the event of a breach or threat of breach of
any provision(s) of this Agreement, Freddie Mac, in addition to any other relief
available, shall be entitled to temporary, preliminary, and permanent equitable
relief to restrain any such breach or threat of breach by Executive and all
persons acting for and/or in concert with Executive, without the necessity of
posting bond or security, which Executive expressly waives.
 
C.  Executive agrees that each of Executive’s obligations specified in this
Agreement is a separate and independent covenant, and that all of Executive’s
obligations set forth herein shall survive any termination, for any reason, of
Executive’s Freddie Mac employment. To the extent that any provision of this
Agreement is determined by a court of competent jurisdiction to be unenforceable
because it is overbroad, that provision shall be limited and enforced to the
extent permitted by applicable law. Should any provision of this Agreement be
declared or determined by any court of competent jurisdiction to be
unenforceable or invalid under applicable law, the validity of the remaining
obligations will not be affected thereby and only the unenforceable or invalid
obligation will be deemed not to be a part of this Agreement.
 
D.  This Agreement is governed by, and will be construed in accordance with, the
laws of the Commonwealth of Virginia, without regard to its or any other
jurisdiction’s conflict-of-law provisions. Executive agrees that any action
related to or arising out of this Agreement shall be brought exclusively in the
United States District Court for the Eastern District of Virginia, and Executive
hereby irrevocably consents to personal jurisdiction and venue in such court and
to service of process by United States Mail or express courier service in any
such action.
 
E.  If any dispute(s) arise(s) between Freddie Mac and Executive with respect to
any matter which is the subject of this Agreement, the prevailing party in such
dispute(s) shall be entitled to recover from the other party all of its costs
and expenses, including its reasonable attorneys’ fees.
 
VIII.  Prior Restrictive Covenant, Non-Competition, Non-Solicitation Agreements
 
Except as provided in Paragraph V(A), this Agreement does not supercede and
prior agreement(s) between Executive and Freddie Mac. To the extent that any
prior agreement(s) between Executive and Freddie Mac contain provisions
regarding any of the subject matters discussed herein, the provisions that are
more restrictive of Executive prevail.
 
Executive has been advised to discuss all aspects of this Agreement with
Executive’s private attorney. Executive acknowledges that Executive has
carefully read and understands the terms and provisions of this Agreement and
that they are reasonable. Executive signs this Agreement voluntarily and accepts
all obligations contained in this Agreement in exchange for the consideration to
be given to Executive as outlined above, which Executive acknowledges is
adequate and satisfactory, and which Executive further acknowledges Freddie Mac
is not otherwise obligated to provide to Executive. Neither Freddie Mac nor its
agents, representatives, directors, officers or employees have made any
representations to





--------------------------------------------------------------------------------



 



6
 
 
 
 
Executive concerning the terms or effects of this Agreement, other than those
contained in this Agreement.
 

By:    
/s/  Donald J. Bisenius


[name of employee]
 
Freddie Mac
 

By:    
/s/  Paul T. Peterson



